 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     ALFREDO GOMEZ,                                    No. 2:18-cv-1738
12                        Petitioner,                    ORDER TO SHOW CAUSE
13            v.
14     UNKNOWN,
15                        Respondent.
16

17

18           Petitioner filed motion for stay and abeyance on June 15, 2018. ECF No. 1. On July 16,

19   2018 this court issued an order that denied the motion and informed petitioner that a petition for

20   habeas corpus must be filed before a request for stay and abeyance can be addressed, and

21   provided him with this court’s form to assist him in preparing a petition for writ together with a

22   copy of the court’s in forma pauperis application form which he must file if he wishes to avoid

23   paying the filing fee required by the court. To date, now more than 3 months after the order was

24   issued, petitioner has failed to take any action.

25           In light of the foregoing IT IS HEREBY ORDERED that:

26           1.      Within thirty (30) days of the entry of this order petitioner shall show cause why

27   this matter should not be dismissed for failure to prosecute and/or to follow a court order pursuant

28   to Federal Rule of Civil Procedure 41(b).
                                                         1
 1           2.      Petitioner is warned that a failure to respond to this order timely shall result in an
 2   immediate recommendation that the district court enter an order dismissing the petition with
 3   prejudice for failure to prosecute and/or to obey an order of the court.
 4           IT IS SO ORDERED.
 5   Dated: November, 5, 2018
 6                                                  /s/ Gregory G. Hollows
                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
